[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DATE OF SENTENCE: 20 November 1992
DATE OF APPLICATION: 20 November 1992
DATE OF APPLICATION FILED: 13 January 1993*
DATE OF DECISION: 22 June 1999
The petitioner was convicted of one count of murder, in violation of Connecticut Gen. Statutes 53a-54a, by a jury. The trial court imposed a sentence of 50 years to serve.
The records show that the petitioner was involved in a street altercation in the City of New Haven. The petitioner armed with a handgun fired seven shots in victim who eventually died.
Counsel for the petitioner emphasized that the petitioner had no adult record at the time of sentencing. The panel was told that the petitioner was only twenty years old at the time of sentencing. Counsel candidly admitted the argument was over dealing drugs but that the sentence imposed by the trial court was too harsh depriving the petitioner of hope or a glimmer of CT Page 10809 hope of a life after his sentence. Counsel asked the panel to reduce his sentence to thirty years thereby recognizing that the petitioner was an adolescent at the time of the murder and giving him a chance to reenter society.
The state argued that the petitioner emptied a clip of bullets into the body of the victim. He noted the petitioner assaulted a teacher when he was placed in Long Lane and that while out on bond on this case he was arrested six more times. Counsel noted that the petitioner remained active and involved in the drug trade even while he was charged with murder. The state described the murder as an act of trying to rid the neighborhood of drug selling competition by a cold, heartless and brutal slaying. The state urged the panel to affirm the sentence imposed as being an appropriate sentence for the horrible circumstances.
The authority to review sentences is proscribed by Practice Book § 43-28. In reviewing the facts of the crime committed here we find a heinous and brutal response to maintaining an illegal business enterprise of selling drugs. The sentence handed out by the trial court is neither inappropriate nor disproportionate.
It is AFFIRMED.
Norko, J.
Klaczak, J.
Ianotti, J.
Norko, J., Klaczak, J. and Ianotti, J. participated in this decision.